PER CURIAM.
This cause is now before us on motion of the state to quash the pending appeal from an order of the trial court which denied appellant’s motion for relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix.
Following the filing herein of a motion of the public defender to withdraw as counsel for the appellant, suggesting that in his considered opinion the appeal is without merit and frivolous, this court made an order allowing the appellant 30 days within which to file a brief or memorandum in support of the appeal. The only response thereto was a letter from the ap*591pellant requesting appointment of another attorney to handle his appeal. This court thereafter having given this appeal further consideration, and having concluded from the record that no reversible error has been made to appear, the order appealed from is hereby affirmed.